Citation Nr: 1753392	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected low back strain with degenerative disc changes.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2001 to February 2011.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims file was subsequently transferred to the RO in Milwaukee, Wisconsin.

In June 2015 the Board denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent for service-connected low back strain with degenerative disc changes.  The Veteran appealed the Board's denial to the United States Court of Veterans Appeals (Court).  A Joint Motion for Partial Remand (Joint Motion) was filed in March 2016 and granted by the Court that same month.  In August 2016 the Board remanded this matter for further development in compliance with the Joint Motion.  The record now shows substantial compliance with the August 2016 remand order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).


FINDING OF FACT

In a letter received in October 2017, the Veteran requested to withdraw his appeal seeking entitlement to an initial rating in excess of 10 percent for service-connected low back strain with degenerative disc changes.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an initial rating in excess of 10 percent for service-connected low back strain with degenerative disc changes.  38 U.S.C. § 7105(b), (d) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

 In a letter received in October 2017, the Veteran, through his representative, requested to withdraw his appeal seeking entitlement to an initial rating in excess of 10 percent for service-connected low back strain with degenerative disc changes.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed.


ORDER

The appeal seeking entitlement an initial rating in excess of 10 percent for service-connected low back strain with degenerative disc changes is dismissed.





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


